Exhibit FOR IMMEDIATE RELEASE Contact: David Christensen CFO 507-387-3355 Jennifer Spaude Investor Relations 507-386-3765 HickoryTech Reports First Quarter 2009 Results Positioned for Growth: Lower Debt, Higher Cash Position MANKATO, Minn., May 4, 2009—HickoryTech Corp. (Nasdaq: HTCO) today reported financial results for the first fiscal quarter ended March 31, 2009.The Company reported first quarter revenue of $33.5 million, a 7 percent decline from the $35.9 million reported for the first quarter 2008.Net Income of $1.6 million, or 12 cents per diluted share, experienced a modest decline in the 2009 first quarter compared with the same period one year ago, primarily due to declines in Telecom revenue and Enventis equipment sales revenue, which were partially offset by Enventis services revenue. Operating income for the first quarter totaled $4.6 million, down 6 percent compared to the first quarter of 2008, primarily related to a decrease in Telecom and Enventis operating income; however, partly offset by improvements in corporate costs. Debt balance, including long term and current positions, was reduced an additional $1.4 million to $125.6 million in the first quarter of 2009 as the Company’s total cash position increased $4.9 million in the first three months of fiscal “HickoryTech has continued to experience challenges due to the macroeconomic environment; however, our business remains strong as demonstrated by our further reduction of debt and increased cash position,” said John Finke, HickoryTech’s president and chief executive officer.“Overall, we are pleased with our first quarter performance. As our customers look for ways to maximize their communications spending, HickoryTech continues to demonstratethe strong value through our products and services.” Sector Highlights Telecom Sector (before inter-segment eliminations) as compared to same period 2008 First quarter 2009 Telecom Sector revenue totaled $17.9 million versus $18.4 million one year ago. Growth in broadband revenues partially offset the continued declines in local service and access revenue. · Broadband revenue, including DSL, data and digital TV services, continued to outpace the decline in local service revenue, reporting $2.9 million, an increase of 11 percent compared to $2.6 million one year ago. The growth trend in DSL subscribers continued with a 5 percent increase, totaling 18,924 subscribers. Digital TV subscribers increased 19 percent to 8,464. · Network access revenue totaled $6.2 million, a decline of $615,000. The minute-of-use and number-of-lines-served have been on a steady decline for several quarters, an industry-wide trend. · Local service revenue declined 6 percent, primarily due to competition and economic impacts. Local voice lines declined 9 percent from one year ago. — more — Enventis Sector (before intersegment eliminations), as compared to same period 2008 First quarter 2009 Enventis Sector revenue of $15.9 million declined 10 percent from the $17.7 million reported for the same period one year ago. Enventis operating income for the first quarter totaled $1.2 million, a 19 percent decrease from the first quarter in 2008. Enventis net income declined 18 percent as a result of a decline in revenue and a planned increasein operating expenses to grow the sector’s services revenue. · Enventis Transport Services (ETS) revenue increased 24 percent to $6.7 million, attributed to strong wholesale and retail transport growth including national MPLS services and an increased demand for Enventis’ SingleLink™ Unified Communications solution. · Enterprise Network Services (ENS) services revenue, which includes monitoring and support services, increased 13 percent to $2.3 million. · ENS equipment sales in the first quarter 2009 totaled $6.8 million, a decrease of $3.4 million or 33 percent.The decline is a result of a slowdown in equipment sales driven by the economy. · Enventis cost-of-services expense increased in the first quarter 2009 by $1 million, or 22 percent, as compared to the same quarter last year. This cost increase was planned andsupports the growth in Enventis services.First quarter 2009 cost-of-services level reported a decrease of $1.6 million, or 24 percent, from the previous quarter. Capital expenditures, debt and cash HickoryTech reported capital expenditures of $2.6 million for the first quarter of 2009, down from the $3.4 million reported in the same quarter in 2008, and down from the $5.3 million reported in the previous quarter.The debt balance (long-term and current portion) totaled $125.6 million as of March 31, 2009, a $1.4 million decrease from the previous quarter.Additionally, the Company had $6.6 million of cash on hand as of March 31, 2009, an increase of $4.9 million. In an announcement earlier today, HickoryTech reported it has reached an agreement to acquire CP Telecom, a facilities-based telecommunications provider serving Minneapolis and Duluth, Minn. The closing of the transaction is pending approval of regulatory agencies and is expected in the third quarter 2009. “Looking forward, we expect to see continued scrutiny around business and consumer spending for the remainder of the year, which will adversely impact several of our lines of business,” continued Finke. “We will continue to execute prudent cost controls while at the same time aligning our company to take advantage of opportunities when the economic climate changes.” Due to the pending acquisition, the Company will not update its outlook at this time. Conference call HickoryTech will host a conference call and webcast on Tuesday, May 5 at 9 a.m. CT. The dial-in number for the call is 877-774-2369 (U.S. and Canada) and the participant pass code is 95430548.A simultaneous Webcast of the call and downloadable presentation will be available through a link on the Investor Relations page at www.hickorytech.com. About HickoryTech HickoryTech Corporation (NASDAQ: HTCO), headquartered in Mankato, Minn., offers integrated communication products and services to business and residential customers over a regional fiber network. The company, founded in 1898, has approximately 430 employees. The Telecom Sector, with facilities-based operations in Minnesota and Iowa, offers local voice, long distance, high-speed Internet, Digital TV and IP networking services to residential and business customers. In addition, the Telecom Sector develops telecom and carrier access billing solutions and customer management systems. Enventis provides IP-based voice, data and network solutions to businesses across a five-state region. For more information, visit www.hickorytech.com. 2 Forward looking statement Certain statements included in this press release that are not historical facts are "forward-looking statements." Such forward-looking statements are based on current expectations, estimates and projections about the industry in which HickoryTech operates and management's beliefs and assumptions. The forward-looking statements are subject to uncertainties. These statements are not guarantees of future performance and involve certain risks, uncertainties and probabilities. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they were made. HickoryTech undertakes no obligation to update any of its forward-looking statements, except as required by federal securities laws. 3 Consolidated Statement of Operations (Unaudited) Three Months Ended March 31 % (Dollars in thousands) 2009 2008 Change Revenues: Telecom Sector $ 17,672 $ 18,294 -3 % Enventis Sector Equipment 6,791 10,168 -33 % Services 8,998 7,438 21 % Total Enventis Sector 15,789 17,606 -10 % Total revenues 33,461 35,900 -7 % Costs and Expenses: Cost of sales, equipment, excluding depreciation and amortization 5,999 8,697 -31 % Cost of services, excluding depreciation and amortization 12,465 11,690 7 % Selling, general and administrative expenses 5,156 5,686 -9 % Depreciation 5,069 4,669 9 % Amortization of intangibles 214 289 -26 % Total costs and expenses 28,903 31,031 -7 % Operating income 4,558 4,869 -6 % Interest and other income 9 27 -67 % Interest expense (1,708 ) (1,697 ) 1 % Income before income taxes 2,859 3,199 -11 % Income taxes 1,233 1,418 -13 % Net income $ 1,626 $ 1,781 -9 % Reconciliation of operating income to EBITDA: Operating income $ 4,558 $ 4,869 -6 % Add: Depreciation 5,069 4,669 9 % Amortization of intangibles 214 289 -26 % EBITDA $ 9,841 $ 9,827 0 % (Not in thousands) Basic earnings per share $ 0.12 $ 0.13 -8 % Basic weighted average common shares outstanding 13,018,602 13,301,409 Diluted earnings per share $ 0.12 $ 0.13 -8 % Diluted weighted average common and equivalent shares outstanding 13,019,248 13,306,910 Dividends per share $ 0.13 $ 0.12 8 % 4 Consolidated Balance Sheet (Unaudited) (Dollars in thousands except share and per share amounts) March 31, 2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 6,565 $ 1,626 Receivables, net of allowance for doubtful accounts of $813and $905 16,375 26,292 Inventories 5,786 8,674 Income tax receivable - 566 Deferred income taxes 2,064 2,064 Prepaid expenses 2,230 1,409 Other 669 1,114 Total current assets 33,689 41,745 Investments 4,306 4,066 Property, plant and equipment 340,187 338,510 Accumulated depreciation (191,001 ) (187,157 ) Property, plant and equipment, net 149,186 151,353 Other assets: Goodwill 25,239 25,239 Intangible assets, net 642 856 Deferred costs and other 2,128 2,249 Total other assets 28,009 28,344 Total assets $ 215,190 $ 225,508 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Extended term payable $ 4,768 $ 10,474 Accounts payable 2,307 3,133 Accrued expenses and other 6,004 8,001 Accrued income taxes 309 - Deferred revenue 5,368 6,205 Current maturities of long-term obligations 1,671 1,621 Total current liabilities 20,427 29,434 Long-term liabilities: Debt obligations, net of current maturities 123,918 125,384 Financial derivative instruments 2,801 3,286 Accrued income taxes 7,578 7,517 Deferred income taxes 18,489 18,282 Deferred revenue 1,500 1,646 Accrued employee benefits and deferred compensation 10,286 10,210 Total long-term liabilities 164,572 166,325 Total liabilities 184,999 195,759 Commitments and contingencies - - Shareholders' equity: Common stock, no par value, $.10 stated value shares authorized: 100,000 Shares issued and outstanding: 13,041in 2009 and 12,992 in 2008 1,304 1,299 Additional paid-in capital 11,692 11,504 Retained earnings 20,135 20,199 Accumulated other comprehensive (loss) (2,940 ) (3,253 ) Total shareholders' equity 30,191 29,749 Total liabilities and shareholders' equity $ 215,190 $ 225,508 5 Telecom Sector Recap (Unaudited) Three Months Ended March 31 % (Dollars in thousands) 2009 2008 Change Revenues: Local Service $ 3,877 $ 4,131 -6 % Network Access 6,210 6,825 -9 % Long Distance 1,031 1,190 -13 % Data 1,876 1,848 2 % Internet 1,254 1,078 16 % Digital TV 1,008 744 35 % Directory 1,077 1,000 8 % Bill Processing 669 594 13 % Intersegment 243 130 87 % Other 670 884 -24 % Total Telecom Revenues $ 17,915 $ 18,424 -3 % Total Telecom revenue before intersegment eliminations Unaffiliated Customers $ 17,672 $ 18,294 Intersegment 243 130 17,915 18,424 Costs and expenses: Cost of services, excluding depreciation and amortization 7,576 7,647 -1 % Selling, general and administrative expenses 2,834 3,304 -14 % Depreciation and amortization 4,120 3,926 5 % Operating income $ 3,385 $ 3,547 -5 % Net income $ 1,978 $ 2,068 -4 % Capital expenditures $ 1,435 $ 2,420 -41 % Key Metrics Business access lines 25,189 27,318 -8 % Residential access lines 32,966 36,713 -10 % Total access lines 58,155 64,031 -9 % Long distance customers 37,990 40,837 -7 % DSL customers 18,924 18,003 5 % Digital TV customers 8,464 7,107 19 % 6 Enventis
